DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument with regard to the 103 rejection have been fully considered and are not persuasive.  Applicant argues that Gradon does not disclose monitoring electrical characteristics of the heater without using sensor input from flow, pressure, or temperature sensors.  Applicant further argues that Gradon discloses using a temperature sensor in flow determination because the controller needs input from the temperature sensor in order to know that the heater has reached a temperature sensor above a preselected threshold.  The examiner agrees with this characterization of Gradon, however, Gradon still reads on the claim.  The determination of the flow rate does not depend on input from the temperature sensor.  The temperature sensor is used to allow the heater to operate to control the temperature as desired, the flow rate is inferred by the power draw of the heater to maintain that temperature.  In other words, the flow rate is determined from the power draw of the heater, regardless of the temperature, i.e. without input from the temperature sensor.  Additionally, this appear to be very similar to the operation of the disclosed invention.  The claim does not preclude the presence of a temperature sensor as a temperature sensor is required for operation of the claimed invention.  The instant disclosure describes that a temperature sensor is used to measure the temperature of the heater so that the controller can maintain the desired set point temperature, and while the temperature is being maintained through the use of a temperature sensor, the processor monitors the electrical characteristics of the heater (spec pg. 10, lines 10-24).  This appears to be the same use of a temperature sensor as that disclosed by Gradon.  A person of ordinary skill in the art would understand that this is how heaters work – a temperature sensor is required to allow the controller maintain the desired set temperature.
Applicant further argues that Gradon does not teach a thermistor maintaining the temperature of the gas flowing through the humidifier. This is not a claimed limitation, and therefore Gradon is not required to teach this limitation. Bain is relied upon to teach a heater arranged to heat a humidification liquid.
Applicant states that Gradon has not been shown to teach eliminating use of sensor input.  The examiner does not agree with this characterization of Gradon.  Gradon does teach eliminating use of sensor input in determining the flow rate – col. 9, lines 39-49: “Controller 11 monitors the power drawn by thermistor 35 in maintaining the fixed temperature difference.”  However, sensor input is still required in the control of the heater in order to maintain the fixed temperature difference or set point, as is well known in the art, and as is disclosed by applicant (page 11, lines 16-18: “A temperature sensor or sensors can be provided to measure the temperature of one or more of the heaters.  This measurement is used by the controller 21 to maintain the desired set point temperature.”).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al (CA 2789613 A1) in view of Gradon et al (US 6,272,933).
Regarding claim 1, Bain discloses a system the controls gas delivery to a patient during a medical procedure, the system comprising a heater 122 arranged to heat a humidification liquid (page 6, para. 0031), and a hardware controller 106/205 that is configure to automatically select a mode of operation from a plurality of modes of operation, based on input from various system sensors (page 8, para. 0036), the plurality of modes includes a first mode and a second mode, wherein the first mode and second modes related to open and closed medical procedures (pages 17-18; para. 0061).
Claim 1 calls for the hardware controller to monitor an electrical characteristic of the heater, and the hardware controller configured to select a mode of operation based on the characteristic of the heater, without using sensor input from flow, pressure, or temperature sensors.  Bain differs from claim 1 in that the controller uses input from a flow rate sensor to select the appropriate mode.  Grandon teaches a humidifier control system. Grandon is analogous art because it is reasonably pertinent problem faced by the inventor - eliminating the use of external probes such as temperature and flow probes because such proves can be expensive, difficult to use, etc.  (specification page 3, lines 7-14). In relation to this problem, Grandon teaches a humidification control mechanism that eliminates the need for reliance on temperature and flow sensors (col. 1, lines 31-35, 40-44).  Grandon further teaches that the flow rate of the gas through the humidifier is determined by monitoring an electrical characteristic of the heater – namely, the power drawn by the heater in maintaining the temperature of the gas flowing through the humidifier (col. 9, lines 38-49).  This is preferable over a flow sensors and temperature sensors because temperature sensors require precise placement and flow sensors are negatively affected by condensation within the system (col. 1, lines 31-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bain such that the hardware controller determines the flow rate of the fluid through the humidifier by measuring an electrical characteristic of the heater as taught by Grandon, rather than measuring the flow rate directly, as measuring the flow rate directly can result in inaccurate readings due to placement of the sensor within the system and condensation occurring on the flow sensor, leading to incorrect flow rates.  This combination results in the hardware controller automatically selecting a mode of operation based on the monitored characteristic of the heater without input from flow, pressure, or temperature sensors.
Regarding claims 2 and 3, Bain discloses that the first mode relates to the open medical procedure using a first flow rate of gas, and the second mode relates to the closed medical procedure using a second flow rate of gas (pages 17-18, para. 0061).
Regarding claim 4, Grandon teaches that the electrical characteristic monitored by the controller is power drawn by the heater (col. 9, lines 43-45).  This feature in included in the combination described above with regard to claim 1.
Regarding claim 6, Bain discloses that the first flow rate of gas corresponding to open surgery is a relative high flow rate (page 17, para. 0061).
Regarding claim 7, Grandon teaches that the controller monitors the heater plate power over a predetermined period of time and calculates and average power during that time period (col. 12, lines 40-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bain in view of Grandon discussed with regard to claim 1 above to further include the hardware controller monitoring the heater power over a period of time and calculating an average as taught by Grandon because this is a more accurate measure of the flow through the system than a single point in time measurement.
Regarding claim 8, Bain discloses that the hardware controller selects the mode of operation in response to a comparison of the flow rate to a predetermined threshold (pages 17-18; para. 0061).  Grandon teaches that the measured power draw corresponds to a flow through the system.  Therefore, the combination of Bain in view of Grandon as discussed above with regard to claim 7 results in the invention of claim 8.
Regarding claim 9, Bain discloses that the hardware controller is configured to execute an initial heater warm up process where the heater is allowed to warm up (page 8, para. 0036).
Regarding claim 10, Bain discloses that the hardware controller is configured to switch on the heater and allow the heater to warm up prior to monitoring the electrical characteristic of the heater (page 15, para. 0056, 0057: the heater is started up prior to delivering gas to the patient, monitoring the electrical characteristic of the heater occurs during delivery to the patient).
Regarding claims 44, 45, Bain discloses that the second flow rate of gas is a relatively low flow rate of gas corresponding to a closed procedure such as laparoscopic surgery (page 17, para. 0061).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bain in view of Grandon as applied to claim 4 above, and further in view of Tatkov et al (US 8,616,202).
Claim 5 calls for the monitored electrical characteristic is power duty cycle of the heater.  Grandon teaches that the characteristic is power drawn by the heater as discussed above with regard to claim 4, but fails to specifically recite duty cycle.  Tatkov teaches a controller for monitoring a heater in a humidification system, wherein the controller monitors heat plate power draw or heater plate duty cycle to estimate convective heat losses (col. 22, lines 50-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bain in view of Grandon as discussed above such that the monitored electrical characteristic of the heater is the power duty cycle of the heater because Tatkov teaches that power duty cycle is an alternative to power drawn as a means for measuring convective heat loss which corresponds to flow through the humidifier.
Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 60 calls for the hardware controller to be configured to monitor the electrical characteristic of the heater without using input form sensors that are in direct contact with the gas.  This feature cannot be found, in combination with the features of the invention, substantially as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783